Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1, 3, 4, 12, 15, 16, 18, 20, 21, 23, 24-27, 29-31, 33, 35 and 38 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62661305 dated 04/23/2018. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2020 and 08/14/2019 and 07/08/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to because:
Reference character 222 and 228 is unclear in figure 2 submitted on 07/08/2019. 
Text size is below the 1/8” height limit on figures 1, 3 and 15 submitted 04/23/2019. 
Appropriate action is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 12, 15, 16, 18, 20, 21, 23-27, 29-31, 33, 35 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 23 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1 and 7, the limitation of (claim 1 being representative) receiving inputs including (i) concentration data indicative of one or more concentration levels of a drug in one or more samples obtained from the patient, wherein the drug is one of a set of drugs expected to exhibit similar pharmacokinetic (PK) behavior, similar pharmacodynamic (PD) behavior, or both, (ii) physiological data indicative of one or more measurements of at least one physiological parameter of the patient, and (iii) a target drug exposure level; determining, based on the received inputs, parameters for a computational model that generates predictions of concentration time profiles of the drug in the patient, wherein the computational model is representative of responses by a plurality of patients to a plurality of drugs in the set of drugs, wherein each response of the responses is indicative of a patient response to at least one drug in the set of drugs, and wherein the computational model is not specific to a particular drug; determining, and based on the computational model determined parameters, a first pharmaceutical dosing regimen for the patient, wherein the first pharmaceutical dosing regimen comprises (i) at least one dose amount of any drug in the set of drugs and (ii) a recommended schedule for administering the at least one dose amount to the patient, the recommended schedule including a recommended time for administering a next dose to the patient, such that a predicted concentration time profile of any drug in the set of drugs in the patient in response to the first pharmaceutical dosing regimen is at or above the target drug exposure level at the recommended time; receiving additional concentration data and/or additional physiological data obtained from the patient; updating the inputs, based on the physiological data and the additional physiological data indicating a decline in health of the patient, to (i) exclude the concentration data from the inputs and (ii) include the additional physiological data in the inputs; updating, based on the updated inputs, the parameters; and determining, using the updated parameters, a second pharmaceutical dosing regimen for the patient and regarding claim 13- the limitation of updating the concentration data to include the concentration data and the additional concentration data; dividing the updated concentration data into a subset and a remaining portion; updating the inputs, based on the updated concentration data indicating a material change in the concentration level of the drug in the patient, to (ii) include the subset of the updated concentration data in the inputs, and (iii) exclude the remaining portion of the updated concentration data from the inputs as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a computerized dosing regimen recommendation system, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the computerized dosing regimen recommendation system, the claims encompass determining a patient-specific dosing regimen. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim further recites the additional element of an administration of a pharmaceutical dosing regimen. This additional element is recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using computerized dosing regimen recommendation system to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well-understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)). 
Claims 3, 4, 12, 15, 16, 18, 20, 21, 24-27, 29-31, 33 and 35 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 3 and 4 further define the updated the inputs. Dependent claim 12 further defines the historical data. Dependent claims 15, 16, 18, 21, 31 and 33 further define the drug data. Dependent claims 20 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 12, 18, 20, 21, 23, 24, 27, 29, 30, 33, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Groen (US 2008/0008991), in view of Lancaster US (2007/0099820) and in further view of Mould (US 2016/0300037).

REGARDING CLAIM 1
Groen discloses a method of determining a patient-specific pharmaceutical dosing regimen for a patient, using a computerized pharmaceutical dosing regimen recommendation system ([0099], figure 2 and 3 teach an optimization system for drug concentration), the method comprising: 
receiving inputs including ([0100] teaches gathering or collecting patient data and storing it) (i) concentration data indicative of one or more concentration levels of a drug in one or more samples obtained from the patient, ([0103] teaches capturing patient’s drug concentration data) (ii) physiological data indicative of one or more measurements of at least one physiological parameter of the patient ([0083] teaches the influence of physiological factors of a drug, figure 3 and [0109] teach collecting patient data by physicians which can include any relevant medical information (interpreted by examiner as physiological data)), and (iii) a target drug exposure level ([0093] teaches measuring drug concentration during dosage regimens and adjusting to achieve a specific target concentration. [0105] teaches an optimal drug dosage calculated for a patient at a specific point in time and providing an optimal dosage by changing the actual dose and/or its frequency); 
determining, based on the received inputs, parameters for a computational model that generates predictions of concentration time profiles of the drug in the patient (Figure 2 teaches adjusting model variables, [0103]-[0104] teach theoretical and actual concentration and adjusting parameters to determine a new theoretical concentration for a patient at a point in time (examiner interprets the determined updated model parameters values as determined parameters));, wherein the computational model is representative of responses by a plurality of patients to a plurality of drugs, wherein each response of the responses is indicative of a patient response to at least one drug, and wherein the computational model is not specific to a particular drug ([0015] teaches a population pharmacokinetic model interpreted by examiner as the computational model. [0055] teaches the model actual measurements from a patient and describes the drug’s behavior. Examiner understands that more than one therapeutic agent may have the same pharmacokinetic model, the PK model is not specific to a particular drug until the drug information is inputted into it.); 
determining, using the computational model and based on the determined parameters, a first pharmaceutical dosing regimen for the patient ([0105] teaches changing actual dose (interpreted by examiner as the first pharmaceutical dosing regimen) in the pharmacokinetic model), wherein the first pharmaceutical dosing regimen comprises (i) at least one dose amount of any drug and ([0105] teaches frequency of actual dose and [0045] teaches that a dosage includes a size) (ii) a recommended schedule for administering the at least one dose amount to the patient, the recommended schedule including a recommended time for administering a next dose to the patient, such that a predicted concentration time profile of any drug in the patient in response to the first pharmaceutical dosing regimen is at or above the target ([0045] teaches that a "Dosage" includes the size, frequency, formulation, comedication, and number of doses of at least one therapy to be given to a patient. [0105] teaches an optimal drug dosage calculated for a patient at a point in time where the patients drug concentration remaining above minimum effective concentration (interpreted by examiner as a schedule)); 
receiving concentration data and/or physiological data obtained from the patient (Groen at ([0103] teach data can be concentration data. [0109] teach collecting patient data by physicians which can include any relevant medical information (interpreted by examiner as physiological data))

Groen does not explicitly disclose, however Lancaster discloses
wherein the drug is one of a set of drugs expected to exhibit similar pharmacokinetic (PK) behavior, similar pharmacodynamic (PD) behavior, or both, (Lancaster [0011] and [0024] teach that a type of drug can demonstrate the same pharmacodynamics and pharmacokinetic behavior as another type of drug. [0102] teaches a drug in the set of drugs)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the dosing regimen of Groen to incorporate pharmacokinetic and/or pharmacodynamics behaviors of a drug as taught by Lancaster, with the motivation of improving the release of drugs at intervals and concentrations 

	Groen does not explicitly disclose, however Mould discloses:
after a start of administration of a dosing regimen based at least in part on the first pharmaceutical dosing regimen to the patient, receiving additional data obtained from the patient (Mould at [0076] teaches receiving additional data from the patient after a recommended dosing regime is administered to the patient); 
updating the inputs, based on the physiological data and the additional physiological data indicating a decline in health of the patient, to (i) exclude the concentration data from the inputs and (ii) include the additional physiological data in the inputs (Mould at [abstract] teaches updating to reflect physiological parameters. [0013] teaches second data (interpreted by examiner as physiological data and additional physiological data) received at input representative of a physiological parameter after administration. [0047] teaches comparing physiological data to expectations and deviations from expectation are flagged (interpreted by examiner as providing an indication to decline in health) [0076] teaches determining a dosing schedule base on updated measurements to the model); 
updating, based on the updated inputs, the parameters for the computational model (Mould at [0048] teaches updating model parameters); and 
determining, using the computational model and the updated parameters, a second pharmaceutical dosing regimen for the patient (Mould at [0008] and [0009, first two sentences] teaches examining a patient, drawing blood or administering other tests to the patient in a current dosing regimen that results in adjusting the dosing regimen).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the dosing regimen of Groen and the pharmacokinetic and/or pharmacodynamics behaviors of a drug as taught by Lancaster, to incorporate methods of providing an updated dosing regimen as taught by Mould with the motivation of addressing deficiencies in patient response to current dosing schedules (Mould at [0008]).

REGARDING CLAIM 3
Groen, Lancaster and Mould disclose the limitation of claim 1.
Groen and Lancaster did not explicitly disclose, however Mould further discloses:
The method of claim 1, wherein the updating the inputs occurs when the additional concentration data is consistent with the concentration data (Mould at [0015] teaches modifying predicted concentration (interpreted by examiner as additional concentration data) to match measured concentration (interpreted by examiner as concentration data)).

REGARDING CLAIM 4
Groen, Lancaster and Mould disclose the limitation of claim 1.
Groen and Lancaster did not explicitly disclose, however Mould further discloses:
(Mould at [0013] teaches second data (interpreted by examiner as physiological data and additional physiological data) received at input representative of a physiological parameter after administration. [0045] teaches model providing individualized dosing recommendation based on target levels (interpreted by examiner as target drug exposure level)).

REGARDING CLAIM 12
Groen, Lancaster and Mould disclose the limitations of claim 1.
Groen and Lancaster do not explicitly disclose, however Mould further discloses:
The method of claim 1, further comprising receiving historical data indicative of a response of the patient to a previously administered drug of the set of drugs, wherein the computational model accounts for the historical data in order to generate predictions of concentration time profiles of the drug in the patient (Mould at [0076] teaches receiving input indicative of historical data of patients responses to dosing regimen and identifying a model for predicting patients response to drug).

REGARDING CLAIM 18
Groen, Lancaster and Mould disclose the limitations of claim 1.
Groen and Lancaster do not explicitly disclose, however Mould further discloses:
(Mould at [0015] teaches infliximab is the pharmaceutical utilized).

REGARDING CLAIM 20 
Groen, Lancaster and Mould disclose the limitations of claim 1.
Groen and Mould do not explicitly disclose, however Lancaster further discloses:
The method of claim 1, wherein the inputs further include drug data comprising a route of administration, wherein the drug data excludes information identifying the specific drug belonging to the plurality of drugs, and wherein the route of administration is at least one of: subcutaneous, intravenous, oral, intramuscular, intrathecal, sublingual, buccal, rectal, vaginal, ocular, nasal, inhalation, nebulization, cutaneous, and transdermal (Lancaster at [0080] and [0084] teach route of administration and teach administrating a drug to patients by a variety of routes including oral, intravenous, intramuscular, intra-arterial, subcutaneous, intraventricular, transdermal, rectal, intravaginal, intraperitoneal, topical (as by powders, ointments, or drops), buccal, or as an oral or nasal spray or aerosol).

REGARDING CLAIM 21
Groen, Lancaster and Mould disclose the limitation of claim 20.
Lancaster and Mould did not explicitly disclose, however Groen further discloses:
The method of claim 20, wherein the drug data further comprises an available dosage unit for the specific drug belonging to the plurality of drugs, and wherein the dose amount is an integer multiple of the available dosage unit for certain routes of (Groen at [0137] teaches dose units for a specific drug. [0199] teaches an example of administrating the same dose three times daily).

REGARDING CLAIMS 23 and 38
Claims 23 and 38 are analogous to Claim 1 thus Claims 23 and 38 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Mould further teaches 
updating the concentration data to include the concentration data and the additional concentration data (Mould at [0013] teaches a second target concentration (interpreted by examiner as updated concentration data) and a first target concentration (interpreted by examiner as concentration data)); 
dividing the updated concentration data into a subset and a remaining portion (Mould at [0015] teaches that a second target concentration is predicted by comparing a measured concentration time profile (interpreted by examiner as remaining portion) and predicted concentration time profile (interpreted by examiner as subset)); 
updating the inputs, based on the updated concentration data indicating a material change in the concentration level of the drug in the patient (Mould at [0015] teaches the second target concentration is generated by comparing the measured concentration time profile to the predicted concentration time profile. The computational model is then updated to modify the predicted concentration time profile such that it better matches the measured concentration time profile. In particular, this update may include updating the pharmacodynamics component of the computational model to assess the patient's individual responsiveness to the therapy and to achieve a particular target concentration (interpreted as a change in concentration level), to (ii) include the subset of the updated concentration data in the inputs, and (iii) exclude the remaining portion of the updated concentration data from the inputs ([0066]-[0067] teaches that the predicted concentration time is an input to the PD model, and [0070]-[0071] teaches that the predicted concentration is provided to the PD model rather than the measured concentration); 

REGARDING CLAIM 24
Groen, Lancaster and Mould disclose the limitation of claim 23.
Groen and Lancaster did not explicitly disclose, however Mould further discloses:
 	The method of claim 23, wherein the subset of the updated concentration data consists of up to three most recent data points in the updated concentration data (Mould at [0022] and figures 4A and 4B teach graph of predicted concentration time profile with data points).

REGARDING CLAIM 27
Groen, Lancaster and Mould disclose the limitation of claim 23.
Groen and Lancaster did not explicitly disclose, however Mould further discloses:
The method of claim 23, wherein the subset is determined based on whether the physiological data and the additional physiological data indicate a decline in health of the patient, and wherein when the physiological data and the additional physiological (Mould at [0047] teaches comparing physiological data to expectations and deviations from expectation are flagged (interpreted by examiner as providing an indication to decline in health). Mould at [0022] and figures 4A and 4B teach graph of predicted concentration time profile with data points).

REGARDING CLAIM 29
Groen, Lancaster and Mould disclose the limitation of claim 23.
Groen and Lancaster did not explicitly disclose, however Mould further discloses:
The method of claim 23, wherein the subset is determined based on whether the physiological data and the additional physiological data indicate a decline in health of the patient, and further comprising determining, when the physiological data and the additional physiological data do not indicate the decline in health of the patient, whether the additional concentration data is an anomaly (Mould at [0047] teaches comparing physiological data to expectations and deviations from expectation are flagged (interpreted by examiner as whether or not there is a decline in patient health which can be an indication that data is anomalous).

REGARDING CLAIM 30
Groen, Lancaster and Mould disclose the limitation of claim 29.
Groen and Lancaster did not explicitly disclose, however Mould further discloses:
(Mould at [0066] teaches that measured concentration data can be measured by sampling patient blood at different times and measuring the concentration of IFX in blood (interpreted by examiner as additional concentration data). Mould at [0047] teaches comparing physiological data to expectations and deviations from expectation are flagged (interpreted by examiner as whether or not there is a decline in patient health).

REGARDING CLAIMS 33 and 35
Claims 33 and 35 are analogous to Claims 18 and 20 thus Claims 33 and 35 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 18 and 20.

Claims 15, 16, 25, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Groen (US 2008/0008991), in view of Lancaster US (2007/0099820), in view of Mould (US 2016/0300037), and in further view of Bratzler (US 2003/0087848).

REGARDING CLAIM 15
Groen, Lancaster and Mould disclose the limitations of claim 1.
Groen, Lancaster and Mould do not explicitly disclose, however Bratzler discloses:
(Bratzler at [0114] teaches drugs (interpreted as the drug(s) of Groen/Lancaster/Mould) can be cytokine).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the dosing regimen of Groen, the pharmacokinetic and/or pharmacodynamics behaviors of a drug of Lancaster, and the methods of providing an updated dosing regimen of Mould, to incorporate the use of cytokine as taught by Bratzler with the motivation of regulating allergic inflammation in the airway (Bratzler at [0003]).

REGARDING CLAIM 16 
Groen, Lancaster and Mould disclose the limitations of claim 1.
Groen, Lancaster and Mould do not explicitly disclose, however Bratzler further discloses:
The method claim 1, wherein each drug in the set of drugs is used to treat at least one of: an inflammatory disease, inflammatory bowel disease (IBD), rheumatoid arthritis, ankylosing spondylitis, psoriatic arthritis, psoriasis, asthma, or multiple sclerosis (Bratzler at [0088] teaches a combination of drugs used to treat asthma).

REGARDING CLAIM 25

Groen, Lancaster and Bratzler did not explicitly disclose, however Mould further discloses:
dividing the updated concentration data into a subset and a remaining portion (Mould at [0015] teaches that a second target concentration is predicted by comparing a measured concentration time profile (interpreted by examiner as remaining portion) and predicted concentration time profile (interpreted by examiner as subset). [0022] and figures 4A and 4B teach graph of predicted concentration time profile with data points and also [0087]-[0090] figures 5A and 5B)

Groen, Lancaster and Mould did not explicitly disclose, however Bratzler further discloses:
The method of claim 23, wherein an administered period of treatment of the first pharmaceutical dosing regimen is greater than a proportion of a total length of time of the first pharmaceutical dosing regimen (Bratzler at [0024] teaches administering a drug for a longer period of time. [0104] teaches an example of a subject who at one time responded to treatment but after failed to respond to treatment)

REGARDING CLAIM 26
Groen, Lancaster, Mould and Bratzler disclose the limitation of claim 25.
Groen, Lancaster and Bratzler did not explicitly disclose, however Mould further discloses:
(Mould at [0022] and figures 4A and 4B teach graph of predicted concentration time profile with data points and also [0087]-[0090] figures 5A and 5B).

REGARDING CLAIM 31
Claim 31 is analogous to Claim 16, thus Claim 31 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rodger (US 2007/0099926) teaches combination therapy for treating chronic inflammatory diseases. Clark (US 2005/0232927) teaches compositions and methods for characterizing, regulating, diagnosing and treating cancer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/L.T.K./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626